Name: Commission Regulation (EEC) No 493/93 of 3 March 1993 ending the charges against the tariff ceilings opened for 1992 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in China, India, Brazil, Thailand, Singapore, Pakistan, Indonesia and Mexico
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 4. 3. 93 Official Journal of the European Communities No L 52/9 COMMISSION REGULATION (EEC) No 493/93 of 3 March 1993 ending the charges against the tariff ceilings opened for 1992 in the framework of generalized tariff preferences by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in China, India, Brazil, Thailand, Singapore, Pakistan, Indonesia and Mexico THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 12 thereof, extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular the second paragraph of Article 9 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 8 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 31 December 1992, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order No Category Origin Ceiling 40.0170 17 India 81 000 pieces 40.0180 18 Brazil 112 tonnes 40.0180 18 Thailand 112 tonnes 40.0210 21 India 562 000 pieces 40.0220 22 Singapore 649 tonnes 40.0290 29 Pakistan 1 24 000 pieces 40.0290 29 Indonesia 1 24 000 pieces 40.0730 73 Pakistan 181 000 pieces 40.0900 90 China 15 tonnes 40.0970 97 Mexico 22 tonnes Whereas on 1 January 1993, the sum of the quantities charged during the 1992 preferential period exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged againsts the said ceilings for the order Nos, categories and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened for 1992 by Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 7 March 1993 . (') OJ No L 370, 30. 12. 1990, p. 1 . Regulation last amended by Regulation (EEC) No 3917/92 (OJ No L 396, 31 . 12. 1992). (2) OJ No 341 , 12. 12. 1991 , p. 1 . Regulation last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6 . 1992, p. 1 ). No L 52/10 Official Journal of the European Communities 4. 3. 93 Order No Category Description Origin 40.0170 17 Men's or boys' jackets excluding waister jackets India and blazers, other than knitted or crocheted, of wool, of cotton or of manmade fibres 40.0180 18 Men's or boys' singlets and other vests, underpants, Brazil briefs, nightshirts, pyjamas, bathrobes, dressing Thailand gowns and similar articles, other than knitted or crocheted ; Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted \ 40.0210 21 Parkas, anoraks, windcheaters, waister jackets and India the like, other than knitted or crocheted, of wool, of cotton or man-made fibres ; upper parts of tracksuits with lining, other than of category 1 6 or 29, of cotton or of man-made fibres 40.0220 22 Yarn of staple or waste synthetic, fibres not put up Singapore for retail sale 40.0290 29 Womens or girls suits and ensembles, other than Pakistan knitted or crocheted, of wool, of cotton or Indonesia man-made fibres, excluding ski suits ; womens or girls tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 40.0730 73 Track suits of knitted or crocheted fabric, of wool, Pakistan of cotton or of man-made textile fibres 40.0900 90 Twine, cordage, ropes and cables, of synthetic China fibres, plaited or not 40.0970 97 Nets and netting made of twine, cordage or rope, Mexico and made up fishing nets of yarn, twine, cordage or rope Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1993. For the Commission Christiane SCRIVENER Member of the Commission